Citation Nr: 1700782	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 13-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of non-service-connected pension beginning on January 1, 2012, and the creation on an overpayment of $360.00 was proper. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

The issue of entitlement to waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $360.00 has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Effective July 1, 2002, the Veteran was awarded non-service-connected pension benefits. 

2. Letters from VA, including one issued in May 2010, informed the Veteran that there was an obligation to report changes in income immediately, and that a failure to do so could result in an overpayment of benefits that would have to be repaid.

3. The Veteran's receipt of life insurance proceeds following his wife's death in the amount of $10,000.00 resulted in annual countable income that exceeded the maximum amount allowable under VA regulations for receipt of non-service-connected pension benefits in the year beginning on January 1, 2012.

4. An overpayment of $360.00 was properly created as a result of the Veteran's concurrent receipt of life insurance proceeds and VA pension for the accountable year from January 1, 2012, to December 31, 2012.


CONCLUSION OF LAW

The termination of non-service-connected pension for the year beginning January 1, 2012, and the creation of an overpayment in the calculated amount of $360.00 were proper. 38 U.S.C.A. §§ 5107, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The United States Court of Appeals for Veterans Claims has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation. See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, VA General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 05-04 (2004). Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary. See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for reinstatement of the non-service-connected pension benefits. The Board concludes that the requirements for the fair development of the claim have been met. Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process. Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits. Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision. See 38 C.F.R. 
§ 3.103(b). However, if the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status, VA will send written notice to the beneficiary at the same time it takes adverse action in lieu of advanced notice and opportunity for a hearing. 38 C.F.R. 
§§ 3.103(b)(3)(i), 3.105(h).

As discussed below, the Veteran's non-service-connected pension benefits were terminated based on the receipt of life insurance proceeds following the death of his wife. The fact that the Veteran received these life insurance proceeds is not in dispute. Accordingly, the reduction of benefits falls within the exception of advance notification outlined in 38 C.F.R. § 3.103(b)(3)(1). The PMC notified the Veteran of the adverse action in correspondence dated in August 2012. This notice letter informed the Veteran of the effective date of termination of his non-service-connected pension benefits, the reasons for the decision, and his rights to initiate an appeal of the decision. Accordingly, the Board finds that VA has met all due process requirements for terminating the Veteran's non-service-connected pension benefits for the year beginning on January 1, 2012, and the Board may now address the merits of the Veteran's appeal.

Termination of Non-Service-Connected Pension and Creation of Overpayment

VA will award non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 
38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by 12 to determine the monthly pension benefit. 38 C.F.R. § 3.273(a). When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. 
§ 3.273(b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 
38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, shall be included during the twelve-month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). Nonrecurring income (i.e., income received or anticipated on a one-time basis during a twelve-month annualization period) is counted for a full twelve-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(3). As relevant, life insurance proceeds are only excluded from income if they are the result of a life insurance policy on the veteran; life insurance proceeds from a policy on a dependent are not excluded. 38 U.S.C.A. § 1503(a)(12); 38 C.F.R. § 3.273(x). A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid. 38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277, 3.652.

The following facts are not in dispute. The Veteran was granted non-service-connected pension benefits effective July 1, 2002. At that time, the Veteran was informed that he was responsible to report any changes in his income, such as receipt of additional income or change in dependency status. The record showed that the Veteran was also sent periodic reminders of his responsibility to advise VA of any such changes. See i.e., July 2003 Letter; January 2005 Letter; May 2010 Letter. 

The Veteran's wife passed away in October 2011. In November 2011, the Veteran informed VA that his wife had passed away. As the Veteran's income and dependency status had changed, the PMC, in a December 2011 letter, informed the Veteran that these changes may result in a change in pension entitlement, and additional information was needed from the Veteran. Specifically, the PMC requested information regarding any last illness expenses, burial expenses, life insurance benefits, and death benefits from the Social Security Administration (SSA). 

In February 2012, the Veteran informed VA that he received a lump-sum life insurance payment in the amount of $10,000.00. At that time, the Veteran also reported funeral expenses in the amount of $8,777.45. The Veteran also received a death benefit from the SSA in the amount of $255.00. SSA also confirmed that the Veteran received a monthly disability income in the amount of $1,277.90. 

In the August 2012 administrative decision, the PMC informed the Veteran that his non-service-connected pension benefits were terminated, effective January 1, 2012, because his countable income exceeded the maximum income limit for a veteran with no dependents for the year 2012. In a September 2012 letter, the PMC informed the Veteran that the termination of non-service-connected pension resulted in an overpayment of $360.00. 

The Veteran received the lump-sum payment on December 9, 2011. This payment is considered a nonrecurring payment. Pension computations on income will include nonrecurring income for a full twelve-month annualization period following receipt of the income. 38 C.F.R. §§ 3.271(a)(3); 3.273(b)(2)(c). Accordingly, the twelve-month annualization period began on January 1, 2012. 

The Veteran's countable income is calculated by totaling all of his income less any exclusions. For the year beginning January 1, 2012, the Veteran's total income was is $25,334.00; this represents $15,334.00 from SSA disability benefits ($1,277.90 for 12 months) and $10,000.00 from the life insurance proceeds. For the year beginning January 1, 2012, the Veteran's total exclusions from income were $11,865.00; this represents $8,777.00 in burial expenses and $3,088.00 in unreimbursed medical expenses. Unreimbursed medical expenses are excluded from total income to the extent that they exceed five percent of the MAPR. 38 C.F.R. § 3.372(g)(1)(iii). Since 2010, the Veteran claimed $3,700.00 in unreimbursed medical expenses, which exceeds five percent of the MAPR ($612.00) by $3,088.00. As a result, the Veteran's countable income for the year beginning on January 1, 2012, was $13,469.00. 

In May 2013, the Veteran submitted new information regarding updated unreimbursed medical expenses, indicating a revised total of $1,198.00. This amount of unreimbursed medical expenses exceeds five percent of the MAPR ($612.00) by $586.00. Accordingly, based on this new information, the Veteran's adjusted countable income for the year beginning January 1, 2012, was $15,971.00. 

Effective December 1, 2011, the MAPR for a veteran with no dependents was $12,256.00. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. Using either amount of medical expenses, the Veteran's countable income exceeded the MAPR, the maximum income limit for entitlement to non-service-connected pension. As a result, the Veteran was not entitled to the non-service-connected pension benefits for the year beginning January 1, 2012. See 38 U.S.C.A. §§ 1502, 1521, 1522; 
38 C.F.R. §§ 3.3, 3.23. 

The Veteran contends that his receipt of his wife's life insurance policy proceeds should not be included in his countable income. The Veteran has indicated that the majority of that payment went to paying funeral and burial expenses for his wife, and termination of his non-service-connected pension benefits would result in an economic hardship. However, the law is dispositive. Only the receipt of life insurance proceeds from a policy on the veteran are specifically excluded from countable income. See 38 C.F.R. § 3.272(x). Expenses of the last illness, burial, and just debts incurred for the final expenses of a spouse are deducted from countable income. See 38 C.F.R. § 3.272(h)(2). As discussed above, the funeral and burial expenses incurred by the Veteran have been excluded from his total countable income. 

The Veteran's receipt of the life insurance proceeds was a one-time, nonrecurring payment. In addition, his incurrence of burial expenses was a one-time expense. Therefore, he was eligible to receive non-service-connected pension benefits in the year beginning January 1, 2013. Where a claimant's actual income did not permit payment for a given twelve-month annualization period, compensation may be awarded effective the beginning of the next twelve-month annualization period if satisfactory evidence is received within that period. See 38 C.F.R. § 3.660(b)(2). In the August 2012 letter that notified the Veteran of the termination of his non-service-connected pension benefits, the PMC also notified the Veteran that he needed to submit information prior to January 1, 2014, indicating that his countable income was less than the MAPR, such that entitlement to pension benefits would be restored. As indicated above, the Veteran, in May 2013, submitted updated information regarding unreimbursed medical expenses. However, in consideration of his SSA disability income and his unreimbursed medical expenses, his total countable income still exceeded the MAPR. The Veteran has not provided any additional financial information indicating that his countable income for the year beginning January 1, 2013, should be reduced below the MAPR, such that non-service-pension benefits should be awarded. In addition, the Veteran did not submit a new claim for non-service-connected pension benefits. However, he subsequently submitted a claim for service-connection benefits, which were awarded effective January 1, 2014. 

Based on the foregoing, the Board concludes that the Veteran is not legally entitled to VA non-service-connected pension benefits beginning on January 1, 2012, 

because his income for the twelve-month annualization period exceeds the statutory limits for entitlement to non-service connected pension benefits. Where the law, and not the evidence, is dispositive, the claim must be denied due to lack of entitlement under the law. See Sabonis, 6 Vet. App. 426. Therefore, the claim must be denied.


ORDER


The termination of non-service connected pension beginning on January 1, 2012, and the creation of an overpayment of $360.00 were proper.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


